Citation Nr: 1128929	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  09-39 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent for PTSD.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from February 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

A videoconference Board hearing was held at the RO in July 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected PTSD.  In light of Rice, this claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The competent evidence shows that the Veteran's service-connected PTSD is manifested by, at worst, occupational and social impairment with deficiencies in most areas due to such symptoms as chronic severe depression, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships and global assessment of functioning (GAF) scores of 35-45.
CONCLUSION OF LAW

The criteria for a 70 percent rating, and no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letters issued in October 2008 and in April 2009, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence showing that his PTSD had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence supports assigning a higher 70 percent increased rating for PTSD.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the October 2008 and April 2009 VCAA notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the October 2008 letter was issued to the appellant prior to the March 2009 rating decision currently on appeal; thus, this notice was timely.  Because the appellant's increased rating claim is being granted in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the appellant.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with his claims file.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran has been provided with VA examinations which address the current nature and severity of his PTSD.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as an increased rating for PTSD.  The VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The VLJ specifically asked the Veteran about how his PTSD had worsened in recent years and whether it had interfered with his employability. 

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The VLJ asked questions to draw out the evidence which showed that the Veteran's service-connected PTSD had worsened, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran contends that his PTSD is more disabling than currently evaluated.  He specifically testified in July 2010 that his service-connected PTSD had resulted in increased suicidal ideation, anger, rage, and irritability and had interfered with all of his social relationships.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected PTSD currently is evaluated as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2010).

As relevant to this claim, a 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 31 to 40 is defined as showing some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The Board finds that the evidence supports assigning a 70 percent rating, and no higher, for the Veteran's service-connected PTSD.  The competent evidence (in this case, the Veteran's VA outpatient treatment records) demonstrates that the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as chronic severe depression, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411 (2010).  There is no competent evidence of total occupational and social impairment due to the Veteran's service-connected PTSD such that a 100 percent rating is warranted, however.  Id.  The competent evidence shows that, on VA outpatient treatment in October 2007, the Veteran apologized for being unshaven.  He denied any suicidal or homicidal ideation.  Mental status examination of the Veteran showed he was casually dressed, red-faced, unshaved, normal speech, tangential thought process, short-term memory impairment, no evidence of psychosis, and full orientation.  The VA examiner stated that the Veteran "seems to have difficulty processing information."  The assessment included PTSD.

In November 2007, the Veteran complained of continued nightmares and insomnia.  He stated that he needed to see a psychiatrist for PTSD evaluation and to be in a weekly treatment group.  He presented a handout previously given to him by his VA clinical social worker as support for these statements.  Mental status examination of the Veteran showed he was well-dressed in clean clothes with patches of beard and mustache on his face, possibly missed when shaving, a reddened face, normal speech, scattered and repetitive thought process, impaired memory, no evidence of psychosis, and full orientation.  The VA examiner stated that the Veteran "seems to have cognitive processing and memory difficulties as evidenced by his repeat of information discussed in previous therapy visits."  The assessment was PTSD (combat and military sexual trauma).

In December 2007, the Veteran reported financial difficulties.  Mental status examination of the Veteran showed full orientation, normal behavior, good grooming/personal hygiene, rapid speech, normal thought process with no unusual thought content, no suicidal or homicidal ideation, and impaired recent memory.  It was noted that "Veteran appears to consistently forget information shared with him."  The Axis I diagnoses included chronic PTSD.

On VA examination in April 2008, no relevant complaints were noted.  The Veteran described his in-service stressors in detail.  He had no hobbies and lived with his 85-year old mother who was in a wheelchair.  He performed volunteer work 4-6 hours a week for a charity.  He did not keep up with old friends.  He reported that he had known 3 people "for a number of years and they call each other rarely."  He attended church twice a month.  He did not go to movies or restaurants because he could not afford it.  He watched TV and old movies during the day with his mother.  His sleep was difficult and disturbed by nightmares of his in-service stressors.  He did not socialize with others.  Mental status examination of the Veteran showed he was neatly and cleanly dressed in casual summer clothes with good hygiene and grooming, no impairment of thought process or communication, no delusions or hallucinations, "overly particular with explaining things," no inappropriate behavior, no suicidal or homicidal ideation, full orientation, problems with short-term memory, no history of obsessive or ritualistic behavior, goal-oriented speech, no current panic attacks, no impaired impulse control, no psychosis, and sleep impairment.  The Veteran reported he was overwhelmed easily and experienced decreased interest, motivation, and concentration.  The VA examiner noted that the Veteran "does things that need to be done to take care of his mother and himself, but does very little else."  The Veteran's Global Assessment of Functioning (GAF) score was 45, indicating  serious symptoms.  The VA examiner also noted that the Veteran had described "poor psychosocial functioning and poor quality of life.  He spends his time taking care of what he has to take care of and avoids people unless he has to interact with others because of what he needs."  The assessment included PTSD.

On VA outpatient treatment in July 2008, the Veteran complained that he continued to suffer from chronic severe depression, anxiety, anger, irritability, mood swings, periodic flashbacks and nightmares, disillusionment, survivor's guilt, and social withdrawal as a result of traumatic in-service experiences.  The VA examiner noted that all of the Veteran's PTSD symptoms had worsened recently.  Mental status examination of the Veteran showed full orientation, thoughts and memory within normal limits, no evidence of hallucinations, delusions, or paranoid ideation, and no suicidal plans.  After reviewing the Veteran's "current medical records," the VA examiner opined that the Veteran could no longer maintain gainful employment nor sustain effective social relationships.  This examiner also stated that the Veteran had used "hard work and high levels of activity as a way of coping with his PTSD symptomtology" until he could no longer work.  When he stopped working, this VA examiner noted that the Veteran's PTSD symptomatology had increased.  The Veteran's GAF score was 35, indicating some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  The assessment was chronic severe PTSD.  

In August 2008, the Veteran complained that he was "short fused and is easily provoked to anger."  He also complained of continuing nightmares, an inability to sleep through the night, flashbacks, intrusive thoughts, "and he jumps at the slightest noise."  He was not suicidal because he took care of his 85-year-old mother who "keeps him going."  Mental status examination of the Veteran showed he was properly groomed and casually dressed with no auditory or visual hallucinations, no delusions, no psychomotor disturbance, regular speech, and no suicidal or homicidal ideation or plan.  The assessment was PTSD.

In September 2008, the Veteran complained of sleep disturbance, nightmares 2-3 times a night "which he says is better than it used to be," and much improved irritability.  He reported sleeping 6 hours nightly.  Mental status examination of the Veteran showed he was dressed in casual clean clothes and was exuberant in his greeting.  He stated, " I feel better than I have felt in years."  He was not suicidal and did not hear voices.  His voice tone was normal.  His body language was calmer than in the past.  The assessment was PTSD.

In December 2008, the Veteran complained of feeling frustrated by his mother's constant demands for his attention although he had felt "a great calm come over me" in the previous 2 weeks.  Mental status examination of the Veteran showed he was casually dressed and well groomed with full orientation, good eye contact, normal speech, a tangential thought process "at times," some word finding difficulty, impaired short-term memory, and no psychosis or suicidal or homicidal ideation.  The assessment included PTSD (military sexual trauma and combat trauma).

In February 2009, the Veteran complained that his sleep was getting worse.  Mental status examination of the Veteran showed he was casually dressed and well-groomed with full orientation, normal speech, a tangential, disjointed thought process, impaired memory, and no psychosis or suicidal or homicidal ideation.  The VA examiner stated that the Veteran's dialogue "was difficult to follow today as he was tangential and jumped back and forth from one topic to another."  The assessment included PTSD, combat-related and military sexual trauma.

In May 2009, the Veteran complained that he continued to suffer from chronic severe depression, anxiety, anger, irritability, mood swings, periodic flashbacks and nightmares, disillusionment, survivor's guilt, and social withdrawal as a result of traumatic in-service experiences.  The VA examiner reviewed a letter sent to the Veteran by the RO denying his increased rating claim for PTSD and disagreed with the symptomatology required for a 70 percent rating.  This examiner stated that most of the symptoms required for a 70 percent rating for PTSD are indicated in schizophrenia, dementia, bipolar disorder, or major depression but were not common in PTSD except for difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  The examiner stated that the Veteran suffered from both of these symptoms.  This examiner also stated that the Veteran suffered from frustration and emotional stress because his service-connected PTSD had not been evaluated correctly.  Mental status examination of the Veteran showed full orientation, thoughts and memory within normal limits, no evidence of hallucinations, delusions, or paranoid ideation, and no suicidal plans.  The VA examiner reiterated his previous opinion that the Veteran could no longer maintain gainful employment nor sustain effective social relationships due to his service-connected PTSD.  The Veteran's GAF score was 40, indicating some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  The assessment included chronic severe PTSD.  

The Veteran's SSA records, which were date-stamped as received by the RO in May 2009, pertain to treatment for human immunodeficiency virus (HIV).  The Veteran receives SSA disability benefits for his HIV.  There is no information pertinent to the Veteran's increased rating claim for PTSD in his SSA records.

On VA outpatient treatment in September 2009, the Veteran's complaints included low energy for several months.  Mental status examination of the Veteran showed he was well groomed and social in his greeting "as usual," with low energy, mainly anxiety over depression, and no suicidal ideation or auditory hallucinations.  The Veteran's processing of verbal information was slow.  His voice tone was normal.  He was usually tangential in his thoughts "but he is better today."  The assessment included PTSD from military sexual trauma.

The Veteran testified before the Board in July 2010 that his service-connected PTSD currently was manifested by having few close friends and family, continuous nightmares and disturbed sleep, frequent panic attacks, and an exaggerated startle response caused by loud noises, fireworks, or someone touching him on his back.  He also testified that he isolated himself socially and had difficulty controlling his anger and road rage while driving.  He testified further that he heard voices "quite a lot."  He also testified further that his service-connected PTSD "stopped my life totally."

The Board acknowledges the Veteran's assertions that his service-connected PTSD is worse than currently evaluated.  The competent evidence (in this case, the Veteran's VA outpatient treatment records and his Board hearing testimony) supports assigning a 70 percent rating, and no higher, for his service-connected PTSD under DC 9411.  See 38 C.F.R. § 4.130, DC 9411.  He has reported consistently that his service-connected PTSD has resulted in increased anger, irritability, rage, social isolation, sleep disturbance, and continuing nightmares related to in-service trauma.  The Veteran's VA treating psychologist stated in July 2008 and in May 2009 that the Veteran suffered from difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  This examiner also stated that the Veteran suffered from frustration and emotional stress because his service-connected PTSD had not been evaluated correctly.  This examiner stated further that that the Veteran could no longer maintain gainful employment nor sustain effective social relationships due to his service-connected PTSD.  The competent evidence also shows that the Veteran's GAF score has worsened during the pendency of this appeal and indicates that his service-connected PTSD currently is manifested by some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  The Veteran also testified as to his worsening PTSD symptomatology in July 2010.  The Board notes the Veteran's testimony that he hears voices often, but this assertion is not supported by the other evidence of record.  The VA examination in May 2009 found no evidence of hallucinations, and the VA treatment notes in July 20098 and September 2009 also indicated no finding of hallucinations.  Overall, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 70 percent rating.  Id.  In summary, the Board finds that the criteria for a 70 percent rating, and no higher, for the Veteran's service-connected PTSD have been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected PTSD.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected PTSD are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  This is especially true because the 70 percent rating granted in this decision for the Veteran's PTSD contemplates severe disability.  The Veteran's TDIU claim is being remanded for additional development, so his assertion of marked interference with employment will be addressed in that claim.  The Veteran has reported consistently that he has been unable to work since 2004 due to his service-connected PTSD.  It appears that the Veteran has not been employed at any time during this appeal.  Moreover, the evidence does not demonstrate other related factors such as frequent hospitalization.  The Veteran did not indicate, and the medical evidence does not show, that he was hospitalized for treatment of his service-connected PTSD at any time during this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 70 percent rating, and no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board has found in this decision that the Veteran is entitled to a higher 70 percent rating for his service-connected PTSD.  The Veteran also has maintained throughout the pendency of this appeal, including in his July 2010 videoconference Board hearing testimony, that his service-connected PTSD has interfered with his employability.  He specifically testified that he last had been employed in 2004 and had been unable to work since that time due to his service-connected PTSD.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Because the Veteran has not been provided with examinations which address the impact of his service-connected PTSD on his employability, on remand, he should be scheduled for appropriate examination(s).  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an examination to determine the effects of his service-connected PTSD on his ability to obtain and maintain employment.  The examiner is asked to obtain a complete occupational history from the Veteran, if possible, and to provide an opinion as to whether, following a review of the claims file and physical examination of the Veteran, the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation (more than marginal employment).  The examiner should not consider the effects of age or the Veteran's non-service connected disabilities when providing the opinion.  A complete rationale must be provided for any opinion expressed.

2.  Thereafter, readjudicate the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


